Citation Nr: 1829024	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  15-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory disability to include as due to an undiagnosed illness.

2.  Entitlement to service connection for skin rash disability to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to August 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified during a hearing before the undersigned in September 2015.  

Unfortunately, after reviewing the record, the Board finds that additional development must be conducted.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in December 2011 to determine the etiology of the claimed respiratory and skin disorders.  

In providing an unfavorable opinion a VA examiner determined that in the absence of respiratory problems noted during service and not until 1-2 years thereafter, it was less likely than not that the diagnosed bronchitis was related to military service.  However, the Veteran received treatment for upper respiratory infection (URI) in May 1990.  Moreover, the Veteran has reported numerous instances of exposure to hazardous material such as burn pits during service.  The examiner failed to comment on the Veteran's reports of inservice exposure to hazardous material.    

Regarding a skin disorder, since the 2011 examination, the Veteran has submitted private medical reports with diagnoses of skin diseases that were not considered in 2011 report.  This includes neck rash, neoplasm of the right cheek, onychomycosis, dermatitis, tinea manus, and tinea corporis.  Moreover, as pointed out by the Veteran's representative, the VA examiner failed to comment on the Veteran's inservice treatment for skin problems involving the feet in September 1986.  Further examination and opinions are needed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examinations to obtain medical opinions addressing the etiology of the claimed disabilities. 

The examiners should obtain a complete history from the Veteran. 

Respiratory Disabilities

After reviewing the record, the examiner should identify all current respiratory disorders. The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each identified disorder manifested in or is otherwise related to the Veteran's period of service. This includes exposure to environmental hazards or due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from his service in Southwest Asia during the Persian Gulf War. 

In providing the rationale the examiner should comment on the Veteran's reported duties that included exposure to various environmental hazards; inservice treatment for URI in May 1990; and the September 2015 statement of VA nurse practitioner who indicates the possibility that the Veteran's respiratory disorders are a result of military service.  

Skin Disorders

The examiner must identify all disorders of the skin found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) any current skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury. This includes exposure to environmental hazards or due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from his service in Southwest Asia during the Persian Gulf War.   

In providing the rationale the examiner should comment on the Veteran's reported duties that included exposure to various environmental hazards as well as his treatment for dermatologic problems involving the feet in September 1986.  

The reviewer must discuss the rationale of the opinion(s), whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

2. Upon completion of this additional development, readjudicate the claims in light of this additional evidence.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




